UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: April 23, 2008 Frontier Financial Corporation (Exact name of registrant as specified in its charter) Washington (State of incorporation or organization) 000-15540 (Commission File Number) 91-1223535 (I.R.S. Employer Identification No.) 332 S.W. Everett Mall Way P.O. Box 2215 Everett, Washington (Address of principal executive offices) 98204 (Zip Code) Registrant’s telephone number, including area code:(425) 514-0700 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 22, 2008, the Corporation released earnings information for thefirst quarter of 2008. A copy of the related press release is attached as Exhibit 99.1 and incorporated by reference in this report. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits Exhibit 99.1 Press Release dated April 22, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FRONTIER FINANCIAL CORPORATION (Registrant) April 23, 2008 /s/ John J. Dickson (Date) John J. Dickson Chief Executive Officer Exhibit
